Citation Nr: 0420360	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO rating decision which denied a 
rating in excess of 40 percent for the veteran's seizure 
disorder.

The record reflects that at his request, the veteran was 
scheduled for a hearing before a Veterans Law Judge at the VA 
Central Office in Washington, D.C.  Such hearing was 
scheduled in May 2004, however, the veteran asked that the 
hearing be rescheduled so that he could obtain proper 
representation.  Another hearing was scheduled for July 2004, 
however, in June 2004 his representative indicated that due 
to the health of the veteran he would be unable to attend the 
hearing and that the veteran requested that the 
representative be allowed to represent his interests at the 
hearing.  In July 2004 the veteran's representative submitted 
an informal hearing presentation on his behalf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's contends he is entitled to an increased rating 
for his seizure disorder, claiming that his condition has 
deteriorated.  The record reflects that the veteran has had 
TIA's in the past and that he suffered a stroke in November 
2001, which left him severely debilitated.  

The evidence of record reflects that the veteran has had 
several reported seizures since he filed his claim in 2001.  
The veteran's wife contends that he suffered a seizure on 
October 16, 2001, prior to his admission to the hospital.  
There is evidence he had seizures on December 9, 2001 and 
February 22, 2003.  The seizure in December 2001 was 
witnessed by the veteran's roommate at a VA rehabilitation 
facility and involved incontinence and shaking.  The 
veteran's wife reported to a VA physician that the veteran 
had a seizure on February 22, 2003 at which time he stopped 
talking, had a staring spell, lost consciousness, fell to the 
floor, started jerking violently, had urinary incontinence, 
and then went to a deep sleep.  The veteran and his wife have 
also reported to VA physicians he had mild seizures on March 
11, 2002 and September 29, 2002.  The veteran reported in 
March 2002 that he had no further episodes of generalized 
tonic clonic (major) seizures, but that he had one episode of 
unresponsiveness on March 11, 2002.  The veteran's wife 
reported that on September 29, 2002 he became speechless, was 
dragging his right foot more than usual, and could not tell 
who he was or where he was.  After reviewing the treatment 
records in the claims file, the Board concludes that it is 
unclear as to the severity of all the veteran's reported 
seizures.  

In connection with the current claim, the only VA examination 
conducted regarding the veteran's seizure disorder was in 
February 2002.  The examiner then noted that the only history 
available was from the veteran's wife, who provided a letter 
that provided "a very meager amount of information regarding 
the veteran's seizures".  It was noted that the veteran was 
unable to provide any further information and there were no 
medical records to review.  The veteran's wife wrote that the 
veteran had a long term history of seizures, which occurred 
on a one to two times a year basis.  She claimed that after 
his stroke in November 2001, his seizures became markedly 
more severe.  She reported that since the time of his last 
stroke, the veteran has been completely debilitated in that 
he has complete right-sided paralysis, a complete aphasia, 
such that he requires constant care, and was on Dilantin four 
times a day.  The diagnosis was that the veteran had a long-
term history of seizures and his recent stroke had worsened 
this condition.  

The current severity of the veteran's seizure disorder is 
unclear from the medical evidence of record.  For a higher 
rating to be assigned the Board must be able to ascertain the 
frequency and severity of the veteran's seizures.  It is 
unclear whether some of the veteran's "seizures" may 
actually be TIA's.  On VA examination in December 2002 the 
veteran's wife reported he had had seven seizures in the past 
two years.  In a lay statement the veteran's wife reported he 
had mild seizures and that some nights she was awakened by 
the veteran's shaking and that he was confused during these 
times.  It is also unclear as to the exact number of seizures 
the veteran has had since 2001, and whether the veteran had 
additional seizures that were not reported to medical 
professionals in the course of his treatment.  Given the 
medical complexity of this case, the Board finds that the VA 
examination was not sufficiently detailed or responsive to 
the applicable rating criteria so as to provide a clear 
picture of the current status of the veteran's service-
connected seizure disability.  Therefore, further development 
of the record is necessary.  See Murinscsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  A VA examination, which includes 
a thorough review of the veteran's medical treatment records 
and obtaining a detailed history of the veteran's seizure 
activity since 2001, should therefore be obtained to clarify 
these discrepancies.

The Board recognizes that it may be difficult for the veteran 
to report for an examination in connection with this claim, 
due to his ill health.  Nonetheless, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board remands this case for the following: 

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for his seizure disorder 
since April 2003.  The RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA neurological examination in 
order to determine the severity of his 
seizure disorder.  All indicated tests 
and studies are to be performed.  The 
examiner should take a complete history 
from the veteran and/or his wife or other 
knowledgeable party, as to the number of 
seizures he has had since 2001 and the 
nature of the seizures.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner, to the extent feasible, 
must dissociate those complaints and 
findings related to the veteran's seizure 
disorder from his stroke and TIA's.  If 
the examiner is unable to do so, the 
examiner should so indicate, with an 
explanation concerning why this could not 
be done.  The examiner should 
characterize the veteran's seizures as 
"major" (characterized by the 
generalized tonic-clonic convulsion with 
unconsciousness) or "minor" seizures 
and should specify their frequency. If no 
signs of a seizure disorder are observed 
during the examination, it should be so 
noted.  The examiner should review all 
treatment records since 2001 for signs of 
major or minor seizures.  Based on the 
observations, review of the relevant 
medical evidence, and any history 
provided by the veteran or other 
knowledgeable party, the examiner should 
determine, if possible, how often the 
veteran has major seizures and how often 
he has minor seizures.  The examiner 
should describe findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any opinion 
should be supported by reference to 
specific medical records on file.  The 
examiners are advised that the 
classification as major or minor 
seizures, the duration, and the frequency 
of any seizures must be provided so that 
the Board may rate the veteran in 
accordance with the specified criteria.

4.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


